DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Semiconductor Device with Sealing Frame Configured as a Conductive Line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2007/0018281), hereinafter Sim, in view of Hayakawa (WO 2010052825 A1), hereinafter Hayakawa.  A copy of full English translation of Hayakawa is being provided with this office action and all references to Hayakawa below are with respect to the provided full English translation (page numbers for English translation are on bottom right of page).

Regarding claim 1, Sim (refer to Figure 2) teaches a semiconductor device comprising a device substrate (100, see para 22) on which a circuit (comprising 110; see para 22) including at least an amplifier (para 25 describes that 110 may be an amplifier) is formed, a cap substrate (160, which is shown capping 100 in Figure 2 and is described as “packaging substrate” in para 22) and a sealing frame (130, para 27) of a conductor (para 30 describes 130 is formed of a “conductive material”) which forms and seals 
wherein the sealing frame is configured as a line of a circuit (para 31; also see para 30).
Sim does not specifically state that the circuit including at least an amplifier is specifically a “semiconductor circuit” that includes “two high frequency amplifiers” and the line is that of a “90-degree hybrid” circuit. Hayakawa teaches that such a circuit that includes two high frequency amplifiers (page 2, para 2-3; also see page 3, 5th last paragraph) and that includes a line that is of a 90-degree hybrid circuit is known in the art (page 4, 2nd paragraph) and common circuit devices such as amplifiers are known to be made from semiconductors; i.e. semiconductor circuit is well known in the art. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Sim so that the circuit including at least an amplifier is specifically a “semiconductor circuit” that includes “two high frequency amplifiers” and the line is that of a “90-degree hybrid” circuit.  The ordinary artisan would have been motivated to modify Sim for at least the purpose of using a circuit with Doherty amplifier configuration commonly transmission systems to increase efficiency of the transmission power amplifier (page 2, 2nd paragraph of Hayakawa).
Further, although Sim describes that the sealing frame seals the space, it does not specifically state that the sealing is such that it “air-tightly seals”. However, Sims describes that hermetically sealing (i.e. air-tightly sealing) is desirable to prevent introduction of foreign material into the circuit (para 6 of Sim). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed 

Regarding claim 11, Sim (refer to Figure 2) teaches the semiconductor device according to claim 1 wherein the sealing frame is configured as a circuit member but not specifically of “a distributor”.  Hayakawa teaches that a circuit comprising amplifiers configured as a Doherty configuration may comprise a distributor for distributing part of the RF signal extracted during processing (page 3, last paragraph).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Sim so that the sealing frame is configured as a circuit member of a distributor.  The ordinary artisan would have been motivated to modify Sim for at least the purpose of using a typical circuit configuration which includes a distributor function that can serve to distribute part of the RF signal extracted during processing (page 3, last paragraph of Hayakawa).

Regarding claim 12, Sim (refer to Figure 2) teaches the semiconductor device according to claim 1 wherein the sealing frame is configured as a circuit member but not specifically of “a synthesizer”.  Hayakawa teaches that a circuit comprising amplifiers configured as a Doherty configuration may comprise a synthesizer circuit to ensure proper phase relationship between output signals (page 4, 2nd paragraph, especially last sentence).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Sim so that the sealing frame is nd paragraph, especially last sentence of Hayakawa).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2007/0018281), hereinafter Sim, in view of Hayakawa, and further in view of Perreault (US 2013/0343107), hereinafter Perreault.

Regarding claim 6, Sim (refer to Figure 2) teaches a semiconductor device comprising a device substrate (100, see para 22) on which a semiconductor circuit (comprising 110; see para 22) including two high frequency amplifiers at least an amplifier (para 25 describes that 110 may be an amplifier), a cap substrate (160, which is shown capping 100 in Figure 2 and is described as “packaging substrate” in para 22) and a sealing frame (130, para 27) of a conductor (para 30 describes 130 is formed of a “conductive material”) which forms and air-tightly seals space surrounding an area (para 27), in which the semiconductor circuit (110) is formed, between the device substrate (100) and the cap substrate (160), wherein the sealing frame is configured as a line of a rat-race circuit.
Sim does not specifically state that the circuit including at least an amplifier is specifically a “semiconductor circuit” that includes “two high frequency amplifiers”. Hayakawa teaches that such a circuit that includes two high frequency amplifiers (page 2, para 2-3; also see page 3, 5th last paragraph) and that includes a line that is of a 90-nd paragraph) and common circuit devices such as amplifiers are known to be made from semiconductors; i.e. semiconductor circuit is well known in the art. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Sim so that the circuit including at least an amplifier is specifically a “semiconductor circuit” that includes “two high frequency amplifiers” and the line is that of a “90-degree hybrid” circuit.  The ordinary artisan would have been motivated to modify Sim for at least the purpose of using a circuit with Doherty amplifier configuration commonly transmission systems to increase efficiency of the transmission power amplifier (page 2, 2nd paragraph of Hayakawa).
Further, although Sim describes that the sealing frame seals the space, it does not specifically state that the sealing is such that it “air-tightly seals”. However, Sims describes that hermetically sealing (i.e. air-tightly sealing) is desirable to prevent introduction of foreign material into the circuit (para 6 of Sim). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Sim so that the sealing is such that it “air-tightly seals”.  The ordinary artisan would have been motivated to modify Sim for at least the purpose of preventing introduction of foreign material into the circuit (para 6 of Sim), which improves reliability.
Still further, Sim does not teach that sealing frame configured as a line of a circuit is specifically as a line of a “rat-race” circuit. Perreault (US 2013/0343107) teaches that a rat-race circuit, much like 90-degree hybrid circuit, is known in the art as part of a combiner/splitter and enables energy recovery (para 71) and may be included with a Doherty amplifier configuration (para 74) that are useful in telecom systems. It would 

Regarding claim 7, Sim (refer to Figure 2) teaches the semiconductor device according to claim 6 wherein the sealing frame is configured as a circuit member but not specifically of “a divider”.  Hayakawa teaches that a circuit comprising amplifiers configured as a Doherty configuration may comprise a divider that inputs a branch signal branched by a directional coupler that is also part of the circuit (page 7, lines 13-14). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Sim so that the sealing frame is configured as a circuit member of a divider.  The ordinary artisan would have been motivated to modify Sim for at least the purpose of using a typical circuit configuration which includes a divider so that it can serve to input a branch signal branched by a directional coupler that is also part of the circuit (page 7, lines 13-14 of Hayakawa).

Regarding claim 8, Sim (refer to Figure 2) teaches the semiconductor device according to claim 6 wherein the sealing frame is configured as a circuit member but not specifically of “a combiner”.  Hayakawa teaches that a circuit comprising amplifiers configured as a Doherty configuration may comprise a combiner to combine the output .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Hayakawa, as applied to claim 1, and further in view of Marion (US 2007/0048905), hereinafter Marion. 

Regarding claim 9, Sim (refer to Figure 2) teaches the semiconductor device according to claim 1, but does not teach that a width of the sealing frame “is not completely same”. Marion teaches a structure to improve (with respect to Figures 3) sealing of similar semiconductor device comprising a sealing frame (para 54), by using an alternate sealing frame design comprising a conductor which forms and air-tightly seals space surrounding an area, wherein a width of the sealing frame is not completely same (see para 57; also see para 55-56 for more details). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Sim so that a width of the sealing frame “is not completely same.  The ordinary artisan would have been motivated to modify Sim for at least the purpose of using a 

Regarding claim 10, Sim (refer to Figure 2) teaches the semiconductor device according to claim 1, but does not teach “a port of a conductor constituted by a via part penetrating between a front surface and a back surface of the cap substrate is provided, the port is electrically connected to the sealing frame and high frequency power is transmitted to the sealing frame via the port”.  However, Sim teaches that the semiconductor device may include ports of a conductor that may be used for various interconnections such as grounding or for signals (para 34). Further, Marion (refer to Figure 9a or 9b) teaches that it is known in the art to make electrical connections between a conductor (16, para 76) on a device substrate to a conductor (14, para 77) on a cap substrate (2, para 77) wherein the connection is made by a via part (which is shown lined by 12, para 77) penetrating between a front surface and a back surface of the cap substrate (2).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Sim to use the above described via part to make the port connections; i.e. wherein a port of a conductor constituted by a via part penetrating between a front surface and a back surface of the cap substrate is provided, the port is electrically connected to the sealing frame (as use of sealing frame for electrical connection is already taught by Sim), and as such, it would enable high frequency power to be transmitted to the sealing frame via the port..  The ordinary artisan would have been motivated to modify Sim for at least the purpose of using a known electrical interconnection technique (i.e. conductive vias) to route an existing .  

9.      Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sim, Hayakawa and Perreault, as applied to claim 6 above, and further in view of Marion. 

Regarding claim 13, Sim (refer to Figure 2) teaches the semiconductor device according to claim 6, but does not teach “a port of a conductor constituted by a via part penetrating between a front surface and a back surface of the cap substrate is provided, the port is electrically connected to the sealing frame and high frequency power is transmitted to the sealing frame via the port”.  However, Sim teaches that the semiconductor device may include ports of a conductor that may be used for various interconnections such as grounding or for signals (para 34). Further, Marion (refer to Figure 9a or 9b) teaches that it is known in the art to make electrical connections between a conductor (16, para 76) on a device substrate to a conductor (14, para 77) on a cap substrate (2, para 77) wherein the connection is made by a via part (which is shown lined by 12, para 77) penetrating between a front surface and a back surface of the cap substrate (2).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Sim to use the above described via part to make the port connections; i.e. wherein a port of a conductor constituted by a via part penetrating between a front surface and a back surface of the cap substrate is provided, the port is electrically connected to the sealing frame (as use of sealing frame for electrical connection is already taught by Sim), and as such, it would enable high 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AJAY ARORA/Primary Examiner, Art Unit 2892